 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDStanley Aviation CorporationandUnited Automobile, Aircraftand AgriculturalImplementWorkers of America, (UAW-CIO), Petitioner.Case No. 30-RC-1054. Beptember 29, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Claude B. Calkin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.That the Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting representation exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner, here called the UAW CIO, seeks a unit of thequality control department employees at the Employer's Denver divi-sion.The Employer contends that the petition should be dismissedbecause: (1) The petition is not timely; (2) the persons the Petitionerseeks to represent are supervisors; and (3) if the persons involved arenot supervisors, the unit sought is inappropriate.A history of the recently processed Case No. 30-RC-997, which alsoinvolved employees at the Employer's Denver division, is pertinent tothis proceeding.On December 15, 1954, the Board issued a Decisionand Direction of Election 1 in that case in which it found appropriatefor purposes of collective bargaining a unit of production and main-tenance employees at the Employer's Denver division.Acting pur-suant to the stipulation of the parties, the Board specifically excludedemployees of the quality control department, the employees here in-volved, from the unit found to be appropriate. The parties' stipulationthat the quality control department employees be excluded was ar-ranged on the premise that the personnel of that department weresupervisors.One of the parties involved in Case No. 30-RC-997 wasthe UAW-CIO.The tally of ballots in Case No. 30-RC--9 97 showed that 40 voteswere cast for the UAW-CIO ; 19 votes were cast for District LodgeNo. 86, International Association of Machinists, AFL, here called theIAM; 20 were, against both the participating labor orgatlizatio is; and'Stanley Aviation Corporation,notr reportedin-printed-volumes of Board Decisionsand Orders.114 NLRB No. 45. STANLEY AVIATION CORPORATION179'10 ballots were challenged.Nine of the ten ballots that were chal-lenged were cast by employees of the quality control department.Asthe challenged ballots were sufficient in number to affect the results ofthe election, the Regional Director investigated the challenges, andrecommended that the challenges be sustained. In exceptions filedwith the Board, the IAM urged the Board not to adopt the RegionalDirector's recommendations with respect to the ballots of the ninequality control department employees? contending that they were in-advertently excluded from the unit due to the fact that the IAM wasnot fully acquainted with the duties of the quality control employeeswhen the IAM stipulated to their exclusion at the hearing. The IAMfurther asserted that if it had knowledge that there existed classifica-tions of employees performing the work of those whose ballots werechallenged under the designation of quality control employees, itwould not have entered into a stipulation excluding them from the unit.The Employer urged that a hearing be held in the matter. Ina brief,which was rejected by the Board as untimely filed, the UAW-CIOtook the position that their stipulation bound the parties, and that thematter should not be investigated further.11,The Board adopted the Regional Director's recommendation withrespect to the challenged ballots, stating :At'the hearing in this proceeding, none of the parties soughtthe inclusion of the employees in the Quality Control Depart-ment, nor did they adduce testimony concerning the duties ofthese employees.The Board has a "well established policy ofhonoring concessions made in the interest of expeditious handlingof representation cases in general" [citing case].We thereforeconsider it to be contrary to good administrative practice to reopenthe record at this post-election stage of the proceeding to affordthe parties an opportunity to be heard on the question of the in-elusion of the Quality Control Department employees in the unit[citing cases].For this reason we deny the request of the Em-ployer and the Petitioner to hold a hearing to determine the statusof the employees in the Employer's Quality Control Department.'As the UAW-CIO thus received a majority of the valid votes cast,and asthe Board found that objections filed by the IAM to conductaffecting the results of the election were without merit, the Board, onApril 25, 1955, certified the UAW-CIO as the bargaining representa-2None of the parties excepted to the Regional Director's recommendation that thechallenge to the tenth ballot be sustained, and the Board adopted this recommendation.Stanley Aviation Corporation,112 NLRB 461 (Supplemental Decision and Certification).8Stanley Aviation Corporation, supra.387644-56--vol. 114-13 180'DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive. of the, production and maintenance employees at the Employer'sDenver division, excluding the quality control department employees.'In this proceeding, begun by a petition filed on July 8, 1955, the,UAW-CIO now is in effect seeking to add the quality control depart-.ment employees to the unit it currently represents as the result of thecertification issued in Case No. 30-RC-997.5 In support of its posi-tion, the UAW-CIO asserted at the hearing that "these people weremerely overlooked, mainly because . . . of their title, in the previouselection."The UAW-CIO's contention that quality control depart-ment employees were "overlooked" is almost identical with the claimmade by the IAM after it had lost the election in Case No. 30-RC-997that these employees were "inadvertently excluded" from the produc-tion and maintenance unit.As the votes of the quality control depart-ment employees could have affected the results of the election so faras itsthen pending contest with the IAM was concerned, the UAW-CIO was conceivably a beneficiary to some unknown extent of theBoard's decision not to reopen, in the postelection phase of that pro-ceeding, a question that the, parties had themselves settled earlier.Were we at this time to entertain the present petition, we would there-fore be perpetrating a manifest injustice upon the IAM, which, be-cause of its prior agreement, was denied the chance of showing thatthe quality control department employees were part of the produc-tion and maintenance unit.We are conscious of the interest the employees in question may havein being represented collectively for bargaining purposes.We arealso mindful of the fact that the IAM could have intervened in thisproceeding.Nevertheless, in view of the agreement the UAW-CIOmade in Case No. 30-RC-997 to exclude the quality control depart-ment employees from the overall production and maintenance unit,and in view of the subsequent history of that case set forth above, wehold that it would be contrary to good administrative practice to en-tertain, during the year following the date of its certification in CaseNo. 30-RC-997, a petition by the UAW-CIO to represent the qualitycontrol department employees.Accordingly, without passing upon the Employer's contention thatthe quality control department employees are supervisors, we shalldismiss the petition as untimely.[The Board dismissed the petition.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.`Stanley Aviation Corporation, supra.6 The quality control departmentemployees work in and about the production area,inspecting parts and assemblies to determine if they are satisfactory.They are,therefore,a residual group of unrepresented production workers.